Exhibit 10.3

 

Execution Version

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (as amended from time to time in accordance with its terms,
this “Agreement”), dated as of March 21, 2012, and effective as of the Effective
Date (as herein defined) among Vantiv, Inc., a Delaware corporation (the
“Corporation”), Vantiv Holding, LLC, a Delaware limited liability company
(“Holding”), Fifth Third Bank, a bank chartered under the laws of Ohio (“Fifth
Third Bank”), FTPS Partners, LLC, a Delaware limited liability company (“FTPS
Partners”), and such other holders of Class B Units and Class C Non-Voting Units
(as defined herein) from time to time party hereto.

 

WHEREAS, the parties hereto desire to establish economic equivalency between LLC
Units (as defined herein) and Class A Common Stock (as defined herein); and

 

WHEREAS, the parties hereto desire to provide for the exchange from time to time
of Class B Units or Class C Non-Voting Units for cash or for shares of Class A
Common Stock on the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

SECTION 1.1                                        Definitions.

 

The following definitions shall for all purposes, unless the context otherwise
clearly indicates, apply to the capitalized terms used in this Agreement.

 

“Acquirer” means the acquirer or surviving entity (which, for the sake of
clarity, may be Holding or the Corporation) in a Change of Control.

 

“Advancement Agreement” means the Advancement Agreement, by and between the
Corporation, Holding, Fifth Third Bank and FTPS Partners, dated the date hereof,
as such agreement may be amended from time to time in accordance with its terms.

 

“Advent Stockholders” means any investment fund affiliates of Advent
International Corporation (or any successor) that hold shares of Class A Common
Stock.

 

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with, such Person; it being understood that “control” or
any correlative version thereof in this definition shall have the meaning
ascribed thereto in Rule 12b-2 under the Exchange Act.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Applicable Banking Laws” means any federal and state banking laws and
regulations applicable to Fifth Third Bank and its Affiliates, including the
BHCA, the FDIA, the Federal

 

--------------------------------------------------------------------------------


 

Reserve Act, Title XI of the Ohio Revised Code and any regulations of the Board
of Governors of the Federal Reserve System, the Federal Deposit Insurance
Corporation or the Ohio Division of Financial Institutions, as the case may be,
thereunder.

 

“BHCA” means the Bank Holding Company Act of 1956, as amended.

 

“Board of Directors” means the Board of Directors of the Corporation.

 

“Business Day” means any day of the year other than a Saturday, a Sunday or any
other day on which banking institutions in Ohio are required or authorized by
law to close.

 

“Calendar Quarter” means each January 1 through March 31, April 1 through
June 30, July 1 through September 30 and October 1 through December 31.

 

“Cash Exchange Payment” means an amount in cash equal to the product of (x) the
number of Class B Units or Class C Non-Voting Units Exchanged and (y) the
average of the daily VWAP of a share of Class A Common Stock for the 15 Trading
Days immediately prior to the date of delivery of the relevant Exchange Notice;
provided that in calculating such average, (i) the VWAP for any Trading Day
during the 15 Trading Day period prior to the ex-date of any extraordinary
distributions made on the Class A Common Stock during the 15 Trading Day period
shall be reduced by the value of such distribution per share of Class A Common
Stock, and (ii) the VWAP for any Trading Day during the 15 Trading Day period
prior to the date of a Subdivision or Combination of Class A Common Stock during
the 15 Trading Day period shall automatically be adjusted in inverse proportion
to such Subdivision or Combination.

 

“Change of Control” means any (i) merger, consolidation or other business
combination of the Corporation or Holding (or any Subsidiary or Subsidiaries
that alone or together represent all or substantially all of the Corporation’s
or Holdings’ consolidated business at that time) or any successor or other
entity owning or holding substantially all the assets of the Corporation or
Holding and their respective Subsidiaries that results in the holders of Class A
Common Stock and the holders of LLC Units (in the case of the Corporation) or
the holders of LLC Units (in the case of Holding) immediately before the
consummation of such transaction, or a series of related transactions, holding,
directly or indirectly, less than fifty percent (50%) of the voting power of the
Corporation or Holding (or such Subsidiary or Subsidiaries) or any successor or
other entity owning or holding substantially all the assets of the Corporation
or Holding and their respective Subsidiaries or the surviving entity thereof, as
applicable, immediately following the consummation of such transaction or series
of related transactions; it being understood that such ownership shall be
evaluated on a combined basis (i.e, on an as-converted basis and without regard
to any voting power or ownership limitation on Fifth Third Bank and its
Affiliates) so that any ownership interest in the Corporation shall be
aggregated with any ownership interest in Holding or any other Subsidiary of the
Corporation or any such successor; and it being further understood that no
Change of Control shall be deemed to occur to the extent the acquirer thereof is
any of the Advent Stockholders or their Affiliates or Fifth Third Bank or any of
its Affiliates or any Person with whom any of the foregoing has formed a joint
venture or has otherwise formed a Group with respect to such Change of Control;
(ii) transfer, in one or a series of related transactions, of (x) with respect
to Holding or any successor or other entity owning or holding

 

2

--------------------------------------------------------------------------------


 

substantially all the assets of Holding and its Subsidiaries, units of Holding
(or other equity interests) representing fifty percent (50%) or more of the
voting power of Holding (or such Subsidiary or Subsidiaries) or such successor
or other entity, to a Person or Group (other than the Corporation and any of its
Subsidiaries, the Advent Stockholders or any of their Affiliates or Fifth Third
Bank or any of its Affiliates or any Person with whom any of the foregoing has
formed a joint venture or has otherwise formed a Group with respect to such
Change of Control), and (y) with respect to the Corporation or any successor or
other entity owning or holding substantially all the assets of the Corporation
and its Subsidiaries, shares of Class A Common Stock (or other equity interests)
that results in any Person or Group (other than the Corporation or any of its
Subsidiaries, the Advent Stockholders or their Affiliates or Fifth Third Bank or
its Affiliates or any Person with whom any of the foregoing has formed a joint
venture or has otherwise formed a Group with respect to such Change of Control)
owning or holding, directly or indirectly, (A) shares of Class A Common Stock
entitled to elect a majority of the Board of Directors or the board of directors
of any such successor or other entity or (B) fifty percent (50%) or more of the
shares of Class A Common Stock (or equity interests) of the Corporation (or such
Subsidiary or Subsidiaries) or any such successor or other entity; it being
understood that such ownership shall be evaluated on a combined basis (i.e. on
an as-converted basis) so that any ownership interest in the Corporation shall
be aggregated with any ownership interest in Holding or any other Subsidiary of
the Corporation or any such successor; or (iii) sale or other disposition in one
or a series of related transactions of all or substantially all of the assets of
the Corporation or Holding and their respective Subsidiaries; it being
understood that no Change of Control shall be deemed to occur to the extent the
acquirer of such assets is any of the Advent Stockholders or their Affiliates or
Fifth Third Bank or any of its Affiliates or any Person with whom any of the
foregoing has formed a joint venture or has otherwise formed a Group with
respect to such Change of Control.  Notwithstanding anything to the contrary
contained herein, for purposes of determining whether a Change of Control has
occurred, it shall be assumed that all Class B Units have been exchanged for
shares of Class A Common Stock (or equity interests of any successor or other
entity owning or holding substantially all the assets of the Corporation and its
Subsidiaries) immediately prior to any such merger, consolidation, other
business combination or transfer and there is no limitation on the voting power
or ownership limitation on Fifth Third Bank and its Affiliates.

 

“Certificate” means the Amended and Restated Certificate of Incorporation of the
Corporation, as the same may be amended from time to time in accordance with its
terms and not inconsistent with the provisions hereof.

 

“Class A Common Stock” means the Class A Common Stock, par value $0.00001 per
share, of the Corporation.

 

“Class A Unit” means (i) a Class A Unit of Holding, or (ii) the common stock or
other equity securities for which a Class A Unit has been converted or exchanged
of a successor corporation or entity.

 

“Class B Common Stock” means the Class B Common Stock, no par value per share,
of the Corporation.

 

3

--------------------------------------------------------------------------------


 

“Class B Unit” means (i) a Class B Unit of Holding, or (ii) the common stock or
other equity securities for which a Class B Unit has been converted or exchanged
of a successor corporation or entity.

 

“Class C Non-Voting Unit” means (i) a Class C Non-Voting Unit of Holding, or
(ii) the common stock or other equity securities for which a Class C Non-Voting
Unit has been converted or exchanged of a successor corporation or entity.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combination” means any combination of stock or units, as the case may be, by
reverse split, reclassification, recapitalization or otherwise.

 

“Corporation” has the meaning set forth in the preamble hereto, and shall
include any successor thereto.

 

“Date of Exchange” means with respect to an Exchange pursuant to Section 2.1(a),
the date identified in the respective Exchange Notice.

 

“Effective Date” means on the date hereof immediately following the amendment
and restatement of the LLC Agreement and the Certificate; provided, however,
that this Agreement shall be deemed not effective and shall be void if the
delivery of shares of Class A Common Stock to the underwriters in the initial
public offering of Class A Common Stock has not occurred by April 4, 2012;

 

“Exchange” means an exchange of Class B Units or Class C Non-Voting Units for
cash or shares of Class A Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Notice” means a written election of Exchange substantially in the form
of Exhibit A, duly executed by the exchanging Holding Unitholder.

 

“FDIA” means the Federal Deposit Insurance Act, as amended.

 

“Fifth Third Bank” has the meaning set forth in the preamble hereto.

 

“FTPS Partners” has the meaning set forth in the preamble hereto.

 

“Government Entity” means any federal, state, local or foreign government,
governmental subdivision, administrative body or other governmental or
quasi-governmental agency, tribunal, court or other entity of competent
jurisdiction.

 

“Group” has the meaning of “group” set forth in Rule 13d-3 under the Exchange
Act.

 

“Holder” means any holder from time to time of the Warrant.

 

4

--------------------------------------------------------------------------------


 

“Holding” has the meaning set forth in the preamble hereto, and shall include
any successor thereto.

 

“Holding Unitholder” means each holder of one or more Class B Units or Class C
Non-Voting Units party hereto as of the date hereof or which, following the date
hereof, executes a joinder pursuant to Section 4.1 hereof.

 

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of Holding, by and among the Corporation, Fifth Third Bank, FTPS
Partners, and Holding, dated the date hereof, as such agreement may be amended
from time to time in accordance with its terms.

 

“LLC Units” means the Class A Units, the Class B Units, and the Class C
Non-Voting Units.

 

“Permitted Exchange Event” means one of the following events, as of the
applicable Date of Exchange:

 

(A) the Exchange by a Holding Unitholder representing in the aggregate 2% or
less of all outstanding LLC Units, provided that the exchanging Holding
Unitholder has delivered an Exchange Notice to Holding not less than 60 days
prior to such Date of Exchange, which Exchange Notice has not been revoked prior
to ten Business Days before the proposed Date of Exchange, and provided further
that no Date of Exchange pursuant to this clause (A) has previously occurred (or
will occur pursuant to a prior, unrevoked Exchange Notice pursuant to this
clause (A)) in the same Calendar Quarter as such Date of Exchange;

 

(B) the Exchange by a Holding Unitholder representing in the aggregate more than
2% of all outstanding LLC Units;

 

(C) the Exchange by a Holding Unitholder in connection with a Change of Control
to the extent LLC Units are not exchanged under Section 2.1(b); or

 

(D) the Exchange by a Holding Unitholder in connection with an acquisition of
Class A Common Stock, Class B Common Stock or LLC Units by the Advent
Stockholders or any of their Affiliates that would be a “Rule 13e-3 transaction”
as defined in Rule 13e-3(a)(3) under the Exchange Act.

 

provided that no Exchange shall be permitted under clauses (A) or (B) of this
definition to the extent that a Holding Unitholder would, as a result of and
upon the completion of such Exchange, own either (x) more than 18.5% of the
issued and outstanding Class A Common Stock or (y) Class A Common Stock, Class B
Common Stock or other capital stock representing in the aggregate more than
18.5% of the value or voting power in the election of directors of the
Corporation of all issued and outstanding capital stock of the Corporation (and
for the avoidance of doubt not including any ownership interest in any LLC
Units); and provided, further that the preceding proviso shall not limit the
aggregate number of Class B Units or Class C Non-Voting Units that may be
Exchanged by a Holding Unitholder, including Exchanges consummated

 

5

--------------------------------------------------------------------------------


 

sequentially that represent in the aggregate more than 18.5% of the issued and
outstanding Class A Common Stock, as long as the ownership limits in the
preceding proviso are not exceeded at any one time (for the avoidance of doubt,
nothing herein shall limit the Corporation’s discretion to effect an Exchange in
either cash or shares of Class A Common Stock pursuant to Section 2.1).  For the
avoidance of doubt, if (i) the ownership limits in the preceding proviso would
be exceeded by giving effect to any Exchange and (ii) the Corporation does not
elect to make a Cash Exchange Payment under Section 2.1, then the portion of
such Exchange that exceeds the ownership limits in the preceding proviso shall
not be a Permitted Exchange Event; and, in the event that the Holding Unitholder
would only effect such Permitted Exchange Event on an all or nothing basis, the
entire Exchange shall not be a Permitted Exchange Event.

 

“Permitted Transferee” has the meaning set forth in Section 4.1.

 

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.

 

“Preferred Stock” means one or more series of Preferred Stock, par value $0.01
per share, issued from time to time by the Corporation.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
of even date herewith, by and among the Corporation and the shareholders party
thereto, as such agreement may be amended from time to time in accordance with
its terms.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subdivision” means any subdivision of stock or units, as the case may be, by
any split, dividend, reclassification, recapitalization or otherwise.

 

“Subsidiary” means, as to any Person, a Person of which (i) a majority of the
outstanding share capital, voting securities or other equity interests are
owned, directly or indirectly, by the initial Person and/or any other Subsidiary
of the initial Person or (ii) the initial Person and/or any other Subsidiary of
the initial Person is entitled, directly or indirectly, to appoint a majority of
the board of directors or comparable body of such Person.

 

“Trading Day” means a day on which (i) the Class A Common Stock at the close of
regular way trading (not including extended or after hours trading) is not
suspended from trading on any national securities exchange or association or
over-the-counter market that is the primary market for trading the Class A
Common Stock at the close of business, (ii) the Class A Common Stock has traded
at least once regular way on the national securities exchange or association or
over-the-counter market that is the primary market for the trading of the
Class A Common Stock, and (iii) there has been no “market disruption event.” 
For purposes of this definition, “market disruption event” means the occurrence
or existence for more than one half-hour period in the aggregate on any
scheduled trading day for the Class A Common Stock of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by

 

6

--------------------------------------------------------------------------------


 

the stock exchange or otherwise) in the Class A Common Stock, and such
suspension or limitation occurs or exists at any time before 1:00 p.m., New York
City time.

 

“VWAP” means the daily per share volume-weighted average price of the Class A
Common Stock as displayed under the heading Bloomberg VWAP on the Bloomberg
page designated for the Class A Common Stock (or its equivalent successor if
such page is not available) in respect of the period from the open of trading on
such day until the close of trading on such day (or if such volume-weighted
average price is unavailable, (x) the per share volume-weighted average price of
such Class A Common Stock on such day (determined without regard to afterhours
trading or any other trading outside the regular trading session or trading
hours), or (y) if such determination is not feasible, the market price per share
of Class A Common Stock, in either case as determined by a nationally recognized
independent investment banking firm retained for this purpose by the
Corporation).

 

“Warrant” means the Warrant No. 1, issued by Holding on June 30, 2009 and any
warrant issued pursuant thereto in accordance with its terms.

 

SECTION 1.2                                        Interpretation.

 

In this Agreement and in the Exhibits hereto, except to the extent that the
context otherwise clearly requires:

 

(a)                                 the headings are for convenience of
reference only and shall not affect the interpretation of this Agreement;

 

(b)                                 defined terms include the plural as well as
the singular and vice versa;

 

(c)                                  words importing gender include all genders;

 

(d)                                 a reference to any statute, regulation or
statutory or regulatory provision shall be construed as a reference to the same
as it may have been or may from time to time be amended, extended, re-enacted or
consolidated and to all statutory and regulatory instruments or orders made
under it;

 

(e)                                  references to Articles, Sections,
subsections, clauses and Exhibits are references to Articles, Sections,
subsections and clauses of, and Exhibits to, this Agreement;

 

(f)                                   the words “including” and “include” and
other words of similar import shall be deemed to be followed by the phrase
“without limitation”; and

 

(g)                                  unless otherwise specified, references to
any party to this Agreement or any other document or agreement shall include its
successors and permitted assigns.

 

The parties have participated jointly in negotiating and drafting this
Agreement.  If an ambiguity or a question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II

 

SECTION 2.1                                        Exchange of Class B Units and
Class C Non-Voting Units.

 

(a)                                 Elective Exchanges.

 

(i)                                     Upon the terms and subject to the
conditions of this Agreement, in the event a Holding Unitholder wishes to effect
a Permitted Exchange Event, such Holding Unitholder shall (i) deliver to Holding
an Exchange Notice and (ii) surrender or, in the absence of such surrender, be
deemed to have surrendered, Class B Units and/or Class C Non-Voting Units to
Holding (and, in the case of Class B Units, surrender for cancellation one or
more stock certificates (if certificated) or instructions and stock powers (if
uncertificated)) representing an equal number of shares of Class B Common Stock)
(in each case, free and clear of all liens, encumbrances, rights of first
refusal and the like) in consideration for, at the option of the Corporation,
with such consideration to be delivered as promptly as practicable following
such delivery and surrender or deemed surrender (as applicable), but in any
event within two Business Days after the Date of Exchange specified in such
Exchange Notice, (x) a Cash Exchange Payment by Holding in accordance with the
instructions provided in the Exchange Notice, in which event such exchanged LLC
Units and the shares of Class B Common Stock automatically shall be deemed
cancelled concomitant with such payment, without any action on the part of any
Person, including the Corporation or Holding, or (y) the issuance by the
Corporation to such Holding Unitholder of a number of shares of Class A Common
Stock equal to the number of Class B Units and/or Class C Non-Voting Units
exchanged, in which event such exchanged LLC Units automatically shall be
converted into an equal number of Class A Units (and the Class B Units or Class
C Non-Voting Units so converted shall thereby cease to exist), and concomitantly
with any such issuance, any exchanged Class B Common Stock automatically shall
be deemed cancelled without any action on the part of any Person, including the
Corporation.  If the Corporation elects to issue Class A Common Stock in an
Exchange, the Corporation shall (i) deliver or cause to be delivered at the
offices of the then-acting registrar and transfer agent of the Class A Common
Stock (or, if there is no then-acting registrar and transfer agent of the
Class A Common Stock, at the principal executive offices of the Corporation) the
number of shares of Class A Common Stock deliverable upon such Exchange,
registered in the name of the relevant exchanging Holding Unitholder (or in such
other name as is requested in writing by the Holding Unitholder), in
certificated or uncertificated form, as may be requested by the exchanging
Holding Unitholder, or (ii) if the Class A Common Stock is settled through the
facilities of The Depository Trust Company, upon the written instruction of the
exchanging Holding Unitholder set forth in the Exchange Notice, use its
reasonable best efforts to deliver the shares of Class A Common Stock
deliverable to such exchanging Holding Unitholder in the Exchange through the
facilities of The Depository Trust Company, to the account of the participant of
The Depository Trust Company designated by such exchanging Holding Unitholder in
the Exchange Notice.

 

An Exchange pursuant to this Section 2.1(a)(i) of Class B Units or Class C
Non-Voting Units for Class A Common Stock will be deemed to have been effected
immediately prior to the close of business on the Date of Exchange, and the
Holding Unitholder will be treated as a holder of record of Class A Common Stock
as of the close of business on such Date of Exchange.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Following the exercise of the Warrant by a
Holder which is not Fifth Third Bank or an Affiliate of Fifth Third Bank, the
issuance by Holding of Class C Non-Voting Units to such Holder upon exercise
thereof in accordance with the Warrant and the joinder of such Holder to this
Agreement pursuant to Section 4.1, such Class C Non-Voting Units shall be
exchanged immediately pursuant to a Permitted Exchange Event in accordance with
Section 2.1(a)(i).

 

(b)                                 Mandatory Exchanges.  In connection with a
Change of Control, and subject to any approval of the Change of Control by the
holders of Class A Common Stock and Class B Common Stock required under the
Certificate or applicable law (which approval has been granted by a vote or
consent of the shareholders of the Corporation in which the holders of Class B
Common Stock were entitled to one vote per share of Class B Common Stock, in
accordance with Article IV, Section 3(e)(2)(iii) of the Certificate), the
Corporation shall have the right to require each Holding Unitholder to (1) sell
or (2) Exchange some or all Class B Units and/or Class C Non-Voting Units
beneficially owned by such Holding Unitholder (and, in the case of Class B
Units, an equal number of shares of Class B Common Stock) (in each case, free
and clear of all liens, encumbrances, rights of first refusal and the like), in
consideration for the issuance by the Corporation to such Holding Unitholder of
a number of shares of Class A Common Stock equal to the number of Class B Units
and/or Class C Non-Voting Units sold or exchanged, such Exchange to be effected
by the surrender of such Class B Units and Class C Non-Voting Units to the
Corporation (and, in the case of Class B Units, surrender for cancellation one
or more stock certificates (if certificated) or instructions and stock powers
(if uncertificated) and the subsequent automatic conversion of such exchanged
Class B Units and/or Class C Non-Voting Units into an equal number of Class A
Units (whereupon, the Class B Units and/or Class C Non-Voting Units so converted
shall cease to exist and concomitantly with any such issuance, any exchanged
Class B Common Stock automatically shall be deemed cancelled without any action
on the part of any Person, including the Corporation).  Any such sale or
Exchange pursuant to this Section 2.1(b)(i) shall be effective immediately prior
to the consummation of the Change of Control (and, for the avoidance of doubt,
shall not be effective if such Change of Control is not consummated).  To effect
the delivery of such shares of Class A Common Stock, the Corporation shall:
(x) deliver or cause to be delivered at the offices of the then-acting registrar
and transfer agent of the Class A Common Stock (or, if there is no then-acting
registrar and transfer agent of the Class A Common Stock, at the principal
executive offices of the Corporation) such number of shares of Class A Common
Stock, registered in the name of the relevant Holding Unitholder (or in such
other name as is requested in writing by such Holding Unitholder), in
certificated or uncertificated form, as may be requested by the such Holding
Unitholder, or (y) if the Class A Common Stock is settled through the facilities
of The Depository Trust Company, upon the written instruction of such Holding
Unitholder, use its reasonable best efforts to deliver the shares of Class A
Common Stock through the facilities of The Depository Trust Company, to the
account of the participant of The Depository Trust Company designated by such
Holding Unitholder.  The Corporation shall provide written notice of an expected
Change of Control to all Holding Unitholders within the earlier of (x) five days
following the execution of the agreement with respect to such Change of Control
and (y) ten days before the proposed date upon which the contemplated Change of
Control is to be effected, indicating in such notice such information as may
reasonably describe the Change of Control transaction, subject to applicable
law, including the date of execution of such agreement or such

 

9

--------------------------------------------------------------------------------


 

proposed effective date, as applicable, the amount and types of consideration to
be paid for LLC Units or shares of Class A Common Stock, as applicable, in the
Change of Control (which consideration shall (subject to the last sentence of
this Section 2.1(b)(i)) be identical whether paid for LLC Units or shares of
Class A Common Stock, in accordance with Section 2.4(a)), any election with
respect to types of consideration that a holder of LLC Units or shares of
Class A Common Stock, as applicable, shall be entitled to make in connection
with the Change of Control, the percentage of total LLC Units or shares of
Class A Common Stock, as applicable, to be transferred to the Acquirer by all
shareholders in the Change of Control, and the number of Class B Units and
Class C Non-Voting Units held by each Holding Unitholder that the Corporation
intends to require be Exchanged for shares of Class A Common Stock in connection
with the Change of Control.  The Corporation shall update such notice from time
to time to reflect any material changes to such notice.  The Corporation may
satisfy any such notice and update requirements described in the preceding two
sentences by providing such information on a Form 8-K, Schedule TO, Schedule
14D-9 or similar form filed with the SEC.  Notwithstanding anything to the
contrary in this Agreement, upon notice to the Corporation, Fifth Third Bank and
its Affiliates shall not be required to accept as consideration in connection
with any Change of Control (x) any equity securities or other consideration that
Fifth Third Bank or its Affiliates (and any Holding Unitholder subject to
Applicable Banking Laws) are not permitted to own pursuant to Applicable Banking
Laws, (y) securities or other consideration the ownership of which is not
permitted (either through denial or not having been acted upon in a reasonable
time frame by the relevant Governmental Entity) after Fifth Third Bank or its
Affiliates have sought any required regulatory approval from any Government
Entity, (z) securities or other consideration that would cause Fifth Third Bank
or its Affiliates to be deemed, directly or indirectly, to control, for purposes
of Applicable Banking Laws, any “depository institution” or “depository
institution holding company” as defined in Section 3 of the FDIA (12 U.S.C. §
1813) or any “bank” as defined in Section 2 of the BHCA (12 U.S.C. § 1841);
provided that the Corporation and Holding shall be entitled to deliver to Fifth
Third Bank and its Affiliates (or any Holding Unitholder subject to Applicable
Banking Laws), in which case Fifth Third Bank and its Affiliates or such Holding
Unitholder shall accept, in lieu of any such securities, cash consideration
having the same fair market value (as determined in good faith by the
Corporation’s Board of Directors) as such securities.

 

(c)                                  Cancellation of Class B Common Stock. 
Immediately upon the Exchange of any Class B Unit pursuant to Section 2.1(a) or
(b), an equal number of outstanding shares of Class B Common Stock beneficially
owned by the exchanging Holding Unitholder automatically shall be deemed
cancelled without any action on the part of any Person, including the
Corporation.  Any such cancelled shares of Class B Common Stock shall no longer
be outstanding, and all rights with respect to such shares shall automatically
cease and terminate.

 

(d)                                 Expenses. The Corporation, Holding and each
exchanging Holding Unitholder shall bear its own expenses in connection with the
consummation of any Exchange, whether or not any such Exchange is ultimately
consummated, except that the Corporation and Holding shall bear any transfer
taxes, stamp taxes or duties, or other similar taxes in connection with, or
arising by reason of, any Exchange; provided, however, that if any shares of
Class A Common Stock are to be delivered in a name other than that of the
Holding Unitholder that requested the Exchange, then such Holding Unitholder or
the Person in whose name such shares are to be

 

10

--------------------------------------------------------------------------------


 

delivered shall pay to the Corporation the amount of any transfer taxes, stamp
taxes or duties, or other similar taxes in connection with, or arising by reason
of, such Exchange (to the extent the amount of any such taxes are in excess of
what would be required to be paid by the Corporation in connection with, or
arising by reason of, such Exchange if the shares of Class A Common Stock were
to be delivered in the name of the Holding Unitholder that requested the
Exchange) or shall establish to the reasonable satisfaction of the Corporation
that such tax has been paid or is not payable.  For the avoidance of doubt, each
exchanging Holding Unitholder shall bear any and all income or gains taxes
imposed on gain realized by such exchanging Holding Unitholder as a result of
any such Exchange.

 

SECTION 2.2             Common Stock to be Issued.

 

(a)           In connection with any Exchange, the Corporation reserves the
right to provide shares of Class A Common Stock that are registered pursuant to
the Securities Act, unregistered shares of Class A Common Stock or any
combination thereof, as it may determine in its sole discretion; it being
understood that all such unregistered shares of Class A Common Stock shall be
entitled to the registration rights set forth in the Registration Rights
Agreement; provided such holders thereof have agreed to join the Registration
Rights Agreement as parties thereto.

 

(b)           The Corporation shall at all times reserve and keep available out
of its authorized but unissued Class A Common Stock, solely for the purpose of
issuances upon any Exchange, such number of shares of Class A Common Stock as
shall from time to time be sufficient to effect the Exchange of all Class B
Units and Class C Non-Voting Units of Holding that may be outstanding from time
to time.  The Corporation shall at all times reserve and keep available out of
its authorized but unissued Class B Common Stock, such number of shares of Class
B Common Stock as shall from time to time be sufficient for purposes of
satisfying the Exchange Agreement.  The Corporation shall take any and all
actions necessary or desirable to give effect to the foregoing.

 

(c)           Prior to the effective date of any Exchange effected pursuant to
this Agreement, the Corporation shall take all such steps as may be required to
cause to qualify for exemption under Rule 16b-3(d) or (e), as applicable, under
the Exchange Act, and exempt for purposes of Section 16(b) under the Exchange
Act, any acquisitions or dispositions of shares of Class A Common Stock and the
Class B Common Stock and any LLC Units that result from the transactions
contemplated by this Agreement, by each director of the Corporation who may
reasonably be expected to be subject to the reporting requirements of Section
16(a) of the Exchange Act with respect to the Corporation upon the registration
of any class of equity security of the Corporation pursuant to Section 12 of the
Exchange Act (with the authorizing resolutions specifying the name of each such
director whose acquisition or disposition of securities is to be exempted and
the number of securities that may be acquired and disposed of by each such
Person pursuant to this Agreement; provided that such information is provided by
the Holding Unitholder to the Secretary of the Corporation in writing at least
ten (10) business days in advance of any scheduled meeting of the Board of
Directors of the Corporation).

 

(d)           The Corporation covenants that it will use its reasonable best
efforts to timely file all reports and other documents required to be filed by
it under the Securities Act and the

 

11

--------------------------------------------------------------------------------


 

Exchange Act and the rules and regulations promulgated by the SEC thereunder to
enable a holder of shares of Class A Common Stock received upon an Exchange to
sell such shares without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 or Regulation S under the
Securities Act.  Upon the written request of a Holding Unitholder, the
Corporation shall deliver to such holder a written statement that it has
complied with such requirements.

 

(e)           Any Class A Common Stock or Class B Common Stock to be issued by
the Corporation in accordance with this Agreement shall be validly issued, fully
paid and non-assessable.

 

SECTION 2.3             Ownership Limitations.  Neither the Corporation nor
Holding shall, without the prior written consent of Fifth Third Bank, take any
action that would cause Fifth Third Bank, after application of the constructive
ownership rules under Section 1563(e) of the Code), or any other Holding
Unitholder to own, at any time, (x) more than 18.5% of the issued and
outstanding Class A Common Stock or (y) Class A Common Stock, Class B Common
Stock or other capital stock representing in the aggregate more than 18.5% of
the value or voting power in the election of directors of the Corporation of all
issued and outstanding capital stock of the Corporation (and for the avoidance
of doubt not including any ownership interest in any LLC Units), except in
connection with a Change of Control pursuant to Section 2.1(b); provided that
the Corporation shall be entitled to rely on Fifth Third Bank’s or any other
Holding Unitholder’s beneficial ownership reporting made in Section 16 filings
and on Schedules 13D/G except to the extent that Fifth Third Bank or such other
Holding Unitholder has otherwise notified the Corporation of any changes after
the date of any such filing.  Neither Fifth Third Bank nor any of its Affiliates
shall, without the prior written consent of the Corporation, take any action
that would cause Fifth Third Bank and its Affiliates, after application of the
constructive ownership rules under Section 267 or Section 1563(e) of the Code,
to own, at any time, (x) more than 18.5% of the issued and outstanding Class A
Common Stock or (y) Class A Common Stock, Class B Common Stock or other capital
stock representing in the aggregate more than 18.5% of the value or voting power
in the election of directors of the Corporation of all issued and outstanding
capital stock of the Corporation (and for the avoidance of doubt not including
any ownership interest in any LLC Units), except in connection with a Change of
Control pursuant to Section 2.1(b).  No other Holding Unitholder that holds
Class B Units nor any of its Affiliates shall, without the prior written consent
of the Corporation, take any action that would cause such Holding Unitholder or
any of its Affiliates to own, after application of the constructive ownership
rules under Section 267 or Section 1563(e) of the Code, at any time, (x) more
than 18.5% of the issued and outstanding Class A Common Stock or (y) Class A
Common Stock, Class B Common Stock or other capital stock representing in the
aggregate more than 18.5% of the value or voting power in the election of
directors of the Corporation of all issued and outstanding capital stock of the
Corporation (and for the avoidance of doubt not including any ownership interest
in any LLC Units), except in connection with a Change of Control pursuant to
Section 2.1(b).

 

12

--------------------------------------------------------------------------------


 

SECTION 2.4             Capital Structure of the Corporation and Holding.

 

(a)           The Corporation shall, and shall cause Holding to, take all
actions necessary so that, at all times for as long as this Agreement is in
effect (i) each Class B Unit and each Class C Non-Voting Unit has the same
economic rights as each Class A Unit; (ii) the number of Class A Units
outstanding equals the number of shares of Class A Common Stock outstanding;
(iii) one Class B Unit is convertible into one Class A Unit and exchangeable for
one share of Class A Common Stock pursuant to this Agreement; and (iv) one Class
C Non-Voting Unit is convertible into one Class A Unit and exchangeable for one
share of Class A Common Stock pursuant to this Agreement.

 

(b)           Upon the issuance by the Corporation of any shares of Class A
Common Stock other than pursuant to an Exchange (including any issuance in
connection with a business acquisition by the Corporation or its Subsidiaries,
an equity incentive program or upon the conversion, exercise or exchange of any
security or other instrument convertible into or exercisable or exchangeable for
shares of Class A Common Stock), the Corporation shall contribute the proceeds
of such issuance (net of any selling or underwriting discounts or commissions or
other expenses permitted to be advanced under the Advancement Agreement) to
Holding in exchange for a number of newly issued Class A Units equal to the
number of shares of Class A Common Stock issued; provided that in lieu of such
contribution and issuance, the Corporation may agree with a Holding Unitholder
to transfer such net proceeds to such Holding Unitholder in exchange for a
number of Class B Units or Class C Non-Voting Units equal to the number of
shares of Class A Common Stock to which such net proceeds relate.  Any Class B
Unit or Class C Non-Voting Unit so acquired by the Corporation automatically
shall be converted into a Class A Unit held by the Corporation.

 

(c)           At any time that Holding issues a Class B Unit, the Corporation
shall issue a share of Class B Common Stock to the recipient of such Class B
Unit.  Upon the conversion or cancellation of any Class B Unit pursuant to this
Agreement or the LLC Agreement, the corresponding share of Class B Common Stock
automatically shall be cancelled without any action on the part of any Person,
including the Corporation.  The Corporation may only issue shares of Class B
Common Stock to Fifth Third Bank and its Affiliates and their Permitted
Transferees.  Holding may only issue Class B Units to Fifth Third Bank and its
Affiliates and their Permitted Transferees and to any holder of Class C
Non-Voting Units to the extent there is a distribution on the LLC Units of Class
B Units.  A Holding Unitholder may only transfer shares of Class B Common Stock
to a Person (including any Affiliate of the Holding Unitholder) if an equal
number of Class B Units are simultaneously transferred to the transferee, and a
Holding Unitholder may only transfer Class B Units to a Person (including any
Affiliate of the Holding Unitholder) if an equal number of shares of Class B
Common Stock are simultaneously transferred to the transferee.

 

(d)           If Holding issues a Class C Non-Voting Unit, the Corporation will
only issue Class A Common Stock to the recipient of such Class C Non-Voting Unit
as and to the extent set forth in Section 2.1 hereof in connection with any
Exchange. Holding shall not issue any Class C Non-Voting Units except upon
exercise of the Warrant.

 

13

--------------------------------------------------------------------------------


 

(e)           If the Corporation redeems, repurchases or otherwise acquires any
shares of its Class A Common Stock for cash (including a redemption, repurchase
or acquisition of restricted shares of Class A Common Stock for nominal or no
value), Holding shall, coincident with such redemption, repurchase or
acquisition, redeem or repurchase an identical number of Class A Units held by
the Corporation upon the same terms, including the same price, as the terms of
the redemption, repurchase or acquisition of the Class A Common Stock.

 

(f)            The Corporation shall not in any manner effect any Subdivision or
Combination of Class A Common Stock unless Holding simultaneously effects a
Subdivision or Combination, as the case may be, of LLC Units with an identical
ratio as the Subdivision or Combination of Class A Common Stock.  Holding shall
not in any manner effect any Subdivision or Combination of LLC Units unless the
Corporation simultaneously effects a Subdivision or Combination, as the case may
be, of Class A Common Stock and Class B Common Stock with an identical ratio as
the Subdivision or Combination of LLC Units.

 

(g)           The Corporation shall not issue, and shall not agree to issue
(including pursuant to any security or other instrument convertible into or
exercisable or exchangeable for) any class of equity securities other than its
Class A Common Stock, Class B Common Stock or one or more series of Preferred
Stock that the Corporation may determine to issue from time to time in
accordance with, and subject to the limitations contained in, the Certificate
and this Section 2.4(g).  The Corporation shall not issue any shares of
Preferred Stock unless (i) Holding issues or agree to issue, as the case may be,
to the Corporation a number of units, with designations, preferences and other
rights and terms that are substantially the same as such shares of Preferred
Stock, equal to the number of such shares of Preferred Stock issued by the
Corporation, and (ii) the Corporation transfers to Holding the proceeds (net of
any selling or underwriting discounts or commissions and other expenses
permitted to be advanced under the Advancement Agreement) of the issuance of
such Preferred Stock (and agrees to transfer to Holding any amounts paid by the
holders of securities or instruments exercisable or exchangeable therefor upon
their exercise or exchange, if applicable, net of expenses permitted to be
advanced under the Advancement Agreement).

 

(h)           For as long as this Agreement is in effect: (i) Holding shall not,
and the Corporation shall cause Holding not to, at any time, issue LLC Units
except as required by this Agreement or the Warrant; (ii) Holding shall not, and
the Corporation shall cause Holding not to, at any time, issue LLC Units to any
Person other than the Corporation, Fifth Third Bank or its Affiliates or any of
their permitted transferees, or any permitted transferee of the Warrant; and
(iii) the Corporation shall not transfer any Class A Units except in connection
with a Change of Control.

 

(i)            If the Corporation makes a dividend or other distribution of
Corporation stock on its Class A Common Stock, Holding shall make a dividend or
other distribution to the Holding Unitholders holding Class B Units and Class C
Non-Voting Units of an equivalent number of units of Holding with designations,
preferences and other rights and terms that are substantially the same as such
distributed stock.

 

14

--------------------------------------------------------------------------------


 

(j)            If the Corporation makes a cash dividend on the Class A Common
Stock not funded by a matching pro rata dividend by Holding on the LLC Units,
then each Holding Unitholder holding Class B Units or Class C Non-Voting Units
shall, at its option either (x) be issued that number of Class B Units equal to
its pro rata share of the value of such cash dividend as if such cash dividend
had been paid to all holders of LLC Units or (y) be entitled to receive a pro
rata cash amount equal to what such Holding Unitholders would have received in
connection with such dividend assuming that such Holding Unitholder held shares
of Class A Common Stock on an fully as-converted basis (regardless, for these
purposes, of any limitations on Exchanges otherwise set forth herein); provided
that no Class B Units shall be issued or issuable to such Holding Unitholders
under this Section 2.4(j) to the extent that such cash dividend is funded with
excess cash held by the Corporation that was accumulated because tax
distributions made by Holding to the Corporation exceed the Corporation’s actual
tax liabilities.

 

(k)           If the Corporation makes a distribution of property other than
cash or Corporation stock on the Class A Common Stock that the Corporation has
not received through a matching pro rata distribution of such property on LLC
Units by Holding, then each Holding Unitholder holding Class B Units or Class C
Non-Voting Units shall be issued that number of Class B Units equal to its pro
rata share of the aggregate value of such property as if such property had been
paid to all holders of LLC Units.

 

(l)            The Corporation shall not amend the Certificate, shall not, and
shall cause Holding not to, amend the LLC Agreement and shall not permit any
other Subsidiary of the Corporation to amend its articles of organization,
certificate of incorporation, certificate of formation, bylaws, limited
liability company agreement, operating agreement or any other similar
organizational documents, in a manner that would be inconsistent with, or have
the effect of circumventing, the provisions of this Agreement or otherwise to
deprive the Holding Unitholders of their rights hereunder.  The Corporation
shall not permit: any change to the capitalization or organization of any of its
Subsidiaries; any change at any of its Subsidiaries or any governance provisions
of any Subsidiary; any reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities of the Corporation or any of
its Subsidiaries; or any other voluntary action of any kind; in each case, that
would in any way be inconsistent with, or have the effect of circumventing or
seeking to circumvent, the observance or performance of the provisions of this
Agreement to be observed or performed by the Corporation or Holding.

 

ARTICLE III

 

SECTION 3.1             Representations and Warranties of the Corporation.  The
Corporation represents and warrants that (i) it is a corporation duly
incorporated and is validly existing under the laws of the State of Delaware,
(ii) it has all requisite corporate power and authority to enter into and
perform this Agreement and to consummate the transactions contemplated hereby,
including the issuance of Class A Common Stock and Class B Common Stock in
accordance with the terms hereof, (iii) the execution and delivery of this
Agreement by the Corporation and the consummation by it of the transactions
contemplated hereby, including

 

15

--------------------------------------------------------------------------------


 

the issuance of the Class A Common Stock and Class B Common Stock, have been
duly authorized by all necessary corporate action on the part of the
Corporation, (iv) this Agreement constitutes a legal, valid and binding
obligation of the Corporation enforceable against the Corporation in accordance
with its terms, except as enforcement may be limited by equitable principles or
by bankruptcy, insolvency, reorganization, moratorium, or similar laws relating
to or limiting creditors’ rights generally, and (v) the execution, delivery and
performance of this Agreement by the Corporation and the consummation by the
Corporation of the transactions contemplated hereby will not (A) result in a
violation of the Certificate or the Amended and Restated Bylaws of the
Corporation,  (B) conflict with, result in a breach or violation of, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give rise to any rights of termination,
suspension, amendment, acceleration or cancellation, under any agreement,
contract, commitment, instrument, undertaking, lease, note, mortgage, indenture,
license or arrangement, whether written or oral, to which the Corporation is a
party or by which any property or asset of the Corporation is bound or affected,
or (C) result in a violation of any law, rule, regulation, order, judgment or
decree applicable to the Corporation or by which any property or asset of the
Corporation is bound or affected.

 

SECTION 3.2             Representations and Warranties of Holding.  Holding
represents and warrants that (i) it is a limited liability company duly
incorporated and is validly existing under the laws of the State of Delaware,
(ii) it has all requisite limited liability power and authority to enter into
and perform this Agreement and to consummate the transactions contemplated
hereby in accordance with the terms hereof, (iii) the execution and delivery of
this Agreement by Holding and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary limited liability
action on the part of Holding, (iv) this Agreement constitutes a legal, valid
and binding obligation of Holding enforceable against Holding in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally, and (v) the execution, delivery and
performance of this Agreement by Holding and the consummation by Holding of the
transactions contemplated hereby will not (A) result in a violation of the LLC
Agreement, or (B) conflict with, result in a breach or violation of, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give rise to any rights of termination,
suspension, amendment, acceleration or cancellation, under any agreement,
contract, commitment, instrument, undertaking, lease, note, mortgage, indenture,
license or arrangement, whether written or oral, to which Holding is a party or
by which any property or asset of Holding is bound or affected, or (C) result in
a violation of any law, rule, regulation, order, judgment or decree applicable
to Holding or by which any property or asset of Holding is bound or affected.

 

SECTION 3.3             Representations and Warranties of the Holding
Unitholders.  Each Holding Unitholder, severally and not jointly, represents and
warrants that (i) it is duly incorporated or formed and validly existing under
the laws of such jurisdiction, (ii) it has all requisite corporate or other
entity power and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, (iii) the execution and
delivery of this Agreement by it and consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate or
other entity action on the part of such Holding Unitholder, (iv) this Agreement
constitutes a legal, valid and binding obligation of such Holding

 

16

--------------------------------------------------------------------------------


 

Unitholder enforceable against it in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally, and (v) the execution, delivery and performance of this
Agreement by such Holding Unitholder and the consummation by such Holding
Unitholder of the transactions contemplated hereby will not (A) result in a
violation of the certificate of incorporation and bylaws or other organizational
documents of such Holding Unitholder, (B) conflict with, result in a breach or
violation of, or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give rise to any rights of
termination, suspension, amendment, acceleration or cancellation, under any
agreement, contract, commitment, instrument, undertaking, lease, note, mortgage,
indenture, license or arrangement, whether written or oral, to which such
Holding Unitholder is a party or by which any property or asset of such Holding
Unitholder is bound or affected, or (C) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to such Holding Unitholder or
by which any property or asset of such Holding Unitholder is bound or affected.

 

ARTICLE IV

 

SECTION 4.1             Additional Holding Unitholders.  To the extent a Holding
Unitholder validly transfers any Class B Units or Class C Non-Voting Units to
another Person in accordance and in full compliance with the LLC Agreement, then
such transferee (each, a “Permitted Transferee”) shall execute and deliver a
joinder to this Agreement, substantially in the form of Exhibit B, whereupon
such Permitted Transferee shall become a Holding Unitholder hereunder.  For the
avoidance of doubt, a Holder of the Warrant that is not Fifth Third Bank or its
Affiliates shall execute a joinder to this Agreement upon any exercise of the
Warrant thereof by such Holder.

 

SECTION 4.2             Addresses and Notices.  All notices, requests, consents
and other communications hereunder shall be in writing and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, by electronic mail (delivery receipt requested) or by
certified or registered mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this Section
4.2):

 

(a)           If to the Corporation, to:

 

Vantiv, Inc.

8500 Governor’s Hill Drive

Symmes Township, OH  45249

Attention:      General Counsel

 

with a copy to:

 

Weil Gotshal & Manges, LLP

100 Federal Street, Floor 34

Boston, Massachusetts  02110

Telephone:    (617) 772-8300

 

17

--------------------------------------------------------------------------------


 

Telecopy:      (617) 772-8333

Email:            marilyn.french@weil.com

Attention:      Marilyn French

 

(b)           If to Holding, to:

 

Vantiv Holding, LLC

8500 Governor’s Hill Drive

Symmes Township, OH  45249

Attention:      General Counsel

 

with a copy to:

 

Weil Gotshal & Manges, LLP

100 Federal Street, Floor 34

Boston, Massachusetts  02110

Telephone:    (617) 772-8300

Telecopy:      (617) 772-8333

Email:            marilyn.french@weil.com

Attention:      Marilyn French

 

(c)           If to Fifth Third Bank or FTPS Partners, to:

 

Fifth Third Bank

38 Fountain Square Plaza

Cincinnati, OH  45263

Telephone:    (513) 579-4300

Telecopy:      (513) 534-6757

Email:            paul.reynolds@53.com

Attention:      Paul Reynolds

 

with a copy to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Telephone:    (212) 558-4000

Telecopy:      (212) 291-9085

Email:            korrya@sullcrom.com and gladina@sullcrom.com

Attention:      Alexandra D. Korry and Andrew R. Gladin

 

(d)           If to any other Holding Unitholder, to the address and other
contact information set forth in the records of Holding from time to time.

 

SECTION 4.3             Further Assurances.  The parties shall execute, deliver,
acknowledge and file such further agreements and instruments and take such other
actions as

 

18

--------------------------------------------------------------------------------


 

may be reasonably necessary from time to time to make effective this Agreement
and the transactions contemplated herein.

 

SECTION 4.4             Termination.  This Agreement shall terminate and be of
no further force or effect only upon the latest to occur of the following:
(i) no Class B Units remain outstanding; (ii) no Class C Non-Voting Units remain
outstanding; and (iii) the Warrant having been fully exercised or expired in
accordance with its terms.

 

SECTION 4.5             Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of all of the parties and their respective
successors and permitted assigns, including, for the avoidance of doubt, any
successor or assign of the Corporation or Holding by operation of law. Neither
the Corporation nor Holding may assign their obligations under this Agreement
except by operation of law in connection with a Change of Control.

 

SECTION 4.6             No Third Party Beneficiaries.  Neither this Agreement
nor any provision hereof is intended to confer upon any Person (other than the
parties hereto) any rights or remedies hereunder.

 

SECTION 4.7             Severability.  The provisions of this Agreement shall be
deemed not to be severable.

 

SECTION 4.8             Amendment; Waivers.

 

(a)           No provision of this Agreement may be waived except by an
instrument in writing executed by the party against whom the waiver is to be
effective.  No provision of this Agreement may be amended except by an
instrument in writing executed by the Corporation, Holding, Fifth Third Bank (if
Fifth Third Bank or its Affiliates at that time hold any Class B Units or Class
C Non-Voting Units) and the holders of a majority of the then outstanding Class
B Units and Class C Non-Voting Units other than Fifth Third Bank and its
Affiliates.

 

(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

SECTION 4.9             Consent to Jurisdiction.

 

Each party agrees that it shall bring any action, suit, demand or proceeding
(including counterclaims) in respect of any claim arising out of or related to
this Agreement or the transactions contemplated hereby, exclusively in the
Delaware Court of Chancery or, if unavailable, the United States District Court
for the District of Delaware , in each case, sitting in the City of Wilmington,
Delaware (the “Chosen Courts”), and solely in connection with claims arising
under this Agreement or the transactions contemplated hereby (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (ii) waives any
objection to laying venue in any such action, suit, demand or proceeding in the
Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party and (iv)

 

19

--------------------------------------------------------------------------------


 

agrees that service of process upon such party in any such action, suit, demand
or proceeding shall be effective if notice is given in accordance with Section
4.2.

 

SECTION 4.10           Waiver of Jury Trial.  Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or related to this Agreement or the transactions contemplated
hereby.

 

SECTION 4.11           Tax Treatment.  For purposes of the Code and the Treasury
Regulations promulgated thereunder, this Agreement shall be treated as part of
the LLC Agreement of Holding as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder.

 

SECTION 4.12           Specific Performance.  Each party hereto acknowledges
that the remedies at law of the other parties for a breach or threatened breach
of this Agreement would be inadequate and, in recognition of this fact, any
party to this Agreement, without posting any bond or furnishing other security,
and in addition to all other remedies that may be available, shall be entitled
to seek equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available and no party shall oppose the granting of such
relief on the basis that money damages would be sufficient.

 

SECTION 4.13           Independent Nature of Holding Unitholders’ Rights and
Obligations.  The obligations of each Holding Unitholder hereunder are several
and not joint with the obligations of any other Holding Unitholder, and no
Holding Unitholder shall be responsible in any way for the performance of the
obligations of any other Holding Unitholder hereunder.

 

SECTION 4.14           Calculation of Damages.  In any action, suit, demand or
proceeding (including counterclaims) in respect of any claim arising out of or
related to this Agreement or the transactions contemplated hereby, in the
determination of any liability for damages by the Corporation in favor of any
Holding Unitholder, the parties agree that the amount of any such damages shall
be grossed up to reflect such Holding Unitholder’s ownership interest in Holding
such that such Holding Unitholder’s damages equal (x) the amount of such damages
divided by (y) (i) one (1), minus (ii) the percentage that such Holding
Unitholder’s LLC Units (as of the date such damages are incurred) represents of
the LLC Units then outstanding (expressed as a decimal).

 

SECTION 4.15           Governing Law.  This Agreement (and all claims,
controversies and causes of action, whether in contract, tort or otherwise) and
the rights and obligations of the parties hereunder shall be governed by, and
construed, interpreted and enforced in accordance with, the laws of the State of
Delaware.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

 

 

VANTIV, INC.

 

 

 

 

 

By:

/s/ Charles D. Drucker

 

 

Name:

Charles D. Drucker

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

VANTIV HOLDING, LLC

 

 

 

 

 

By:

/s/ Charles D. Drucker

 

 

Name:

Charles D. Drucker

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Greg D. Carmichael

 

 

Name:

Greg D. Carmichael

 

 

Title:

EVP & Chief Operating Officer

 

 

 

By:

/s/ Paul L. Reynolds

 

 

Name:

Paul L. Reynolds

 

 

Title:

EVP, Secretary and Chief Risk Officer

 

 

 

 

 

FTPS PARTNERS, LLC

 

 

 

 

 

By:

/s/ Paul L. Reynolds

 

 

Name:

Paul L. Reynolds

 

 

Title:

Executive Vice President

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
ELECTION OF EXCHANGE

 

Vantiv Holding, LLC
8500 Governor’s Hill Drive
Symmes Township, OH  45249
Attention:       General Counsel

 

Reference is hereby made to the Exchange Agreement, dated as of March 21, 2012
(as amended from time to time in accordance with its terms, the “Exchange
Agreement”), among Vantiv, Inc., Vantiv Holding, LLC, Fifth Third Bank, FTPS
Partners, LLC and such other holders of Class B Units or Class C Non-Voting
Units (as defined therein) from time to time party thereto.  Capitalized terms
used but not defined herein shall have the meanings given to them in the
Exchange Agreement.

 

The undersigned Holding Unitholder hereby transfers to Holding the number of
Class B Units or Class C Non-Voting Units set forth below in Exchange for a Cash
Exchange Payment to the account set forth below or for shares of Class A Common
Stock to be issued in its name as set forth below, as set forth in the Exchange
Agreement, effective as of the Date of Exchange set forth below.  The
undersigned hereby acknowledges that the Exchange of Class B Units shall include
the automatic cancellation of an equal number of outstanding shares of Class B
Common Stock beneficially owned by the undersigned.  The undersigned hereby
acknowledges that if the LLC Units to be exchanged hereby represent in the
aggregate 2% or less of all outstanding LLC Units, this Election of Exchange is
revocable (without the Corporation’s consent) only by a written notice of
revocation delivered to the Corporation at least ten (10) Business Days prior to
the Date of Exchange.

 

Legal Name of Holding Unitholder:

Address:

Number of Class B Units to be Exchanged:

Number of Class C Non-Voting Units to be Exchanged:

Date of Exchange:

Cash Exchange Payment instructions:

 

 

The undersigned hereby represents and warrants that (i) the undersigned has
requisite corporate or other entity power and authority to execute and deliver
this Election of Exchange and to perform the undersigned’s obligations
hereunder; (ii) this Election of Exchange has been

 

A-1

--------------------------------------------------------------------------------


 

duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the undersigned has good and
marketable title to its Class B Units, Class C Non-Voting Units and shares of
Class B Common Stock that are subject to this Election of Exchange, and such
Class B Units, Class C Non-Voting Units and shares of Class B Common Stock are
being transferred to Holding free and clear of any pledge, lien, security
interest, right of first refusal or other encumbrance; and (iv) no consent,
approval, authorization, order, registration or qualification of, or any notice
to or filing with, any third party or any court or governmental agency or body
having jurisdiction over the undersigned or the Class B Units or Class C
Non-Voting Units or shares of Class B Common Stock subject to this Election of
Exchange is required to be obtained or made by the undersigned for the transfer
of such Class B Units, Class C Non-Voting Units or shares of Class B Common
Stock.

 

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation or Holding, as applicable, as the attorney of the undersigned, with
full power of substitution and resubstitution in the premises, solely to do any
and all things and to take any and all actions necessary to effect the Exchange
elected hereby, including to transfer to Holding or the Corporation the Class B
Units, Class C Non-Voting Units and the shares of Class B Common Stock subject
to this Election of Exchange and to deliver to the undersigned the cash or the
shares of Class A Common Stock to be delivered in Exchange therefor.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of March 21, 2012 (the “Agreement”), among Vantiv, Inc. (the
“Corporation”), Vantiv Holding, LLC (“Holding”), Fifth Third Bank, FTPS
Partners, LLC and each of the other Holding Unitholders from time to time party
thereto.  Capitalized terms used but not defined in this Joinder Agreement shall
have the meanings given to them in the Agreement.  This Joinder Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware.  In the event of any conflict between this Joinder Agreement and the
Agreement, the terms of this Joinder Agreement shall control.

 

The undersigned hereby joins and enters into the Agreement having acquired Class
B Units or Class C Non-Voting Units (including by exercise of the Warrant).  By
signing and returning this Joinder Agreement to the Corporation and Holding, the
undersigned (i) accepts and agrees to be bound by and subject to all of the
terms and conditions of and agreements of a Holding Unitholder in the Agreement,
with all attendant rights, duties and obligations of a Holding Unitholder
thereunder and (ii) makes, as of the date hereof, each of the representations
and warranties of a Holding Unitholder in Section 3.3 of the Agreement as fully
as if such representations and warranties were set forth herein. The parties to
the Agreement shall treat the execution and delivery hereof by the undersigned
as the execution and delivery of the Agreement by the undersigned and, upon
receipt of this Joinder Agreement by the Corporation and Holding, the signature
of the undersigned set forth below shall constitute a counterpart signature to
the signature page of the Agreement.

 

Name:

Address for Notices:

 

With copies to:

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Joinder Agreement to be executed and delivered by the undersigned or by its duly
authorized attorney.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged as of                      , 20      :

 

VANTIV, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

VANTIV HOLDING, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------